UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2337



CHUKWUMA E. AZUBUKO,

                                              Plaintiff - Appellant,

          versus


THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA; THE ELEVENTH
CIRCUIT,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-cv-00735-BO)


Submitted:   June 21, 2007                 Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se. Joshua B. Royster, UNITED
STATES DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chukwuma E. Azubuko appeals the district court’s order

denying his “Second Motion for Reconsideration.”         We conclude that

the   district   court   did   not   abuse   its   discretion   in   denying

Azubuko’s motion to reconsider.         See United States v. Winestock,

340 F.3d 200, 204 (4th Cir. 2003) (providing standard for Fed. R.

Civ. P. 60(b) motions); see also Bogart v. Chappell, 396 F.3d 548,

555 (4th Cir. 2005) (providing standard for Fed. R. Civ. P. 59(e)

motions).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -